

115 HR 6490 IH: Law Enforcement Retirement Enhancement Act
U.S. House of Representatives
2018-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6490IN THE HOUSE OF REPRESENTATIVESJuly 24, 2018Mr. Carter of Georgia (for himself, Mr. Cole, Mr. Brendan F. Boyle of Pennsylvania, Mrs. Mimi Walters of California, Mr. Gene Green of Texas, and Mr. Scalise) introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committee on Oversight and Government Reform, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 5, United States Code, to treat the service of Members of the United States Capitol
			 Police who are transferred directly to an administrative or supervisory
			 position with the Federal Law Enforcement Training Center as a law
			 enforcement officer service for purposes of the Federal Employees’
			 Retirement System, and for other purposes.
	
 1.Short titleThis Act may be cited as the Law Enforcement Retirement Enhancement Act. 2.Treatment of service of members of the United States Capitol Police who transfer to Federal Law Enforcement Training Center as primary law enforcement officer service for purposes of Federal Employees’ Retirement System (a)In generalSection 8401(17)(C) of title 5, United States Code, is amended by striking the semicolon and inserting the following: , or an individual who is transferred directly from the Capitol Police to a supervisory or administrative position with the Federal Law Enforcement Training Center after performing service as a member of the Capitol Police for at least 3 years;.
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to any individual who is transferred directly to a supervisory or administrative position with the Federal Law Enforcement Training Center at any time before, on, or after the date of the enactment of this Act, other than any individual who is entitled to an annuity under section 8412(d) of title 5, United States Code, as of the date of the enactment of this Act.
 (c)Deposit requiredAn individual described in the amendment made by subsection (a) who transferred directly from the Capitol Police to a supervisory or administrative position with the Federal Law Enforcement Training Center before the date of the enactment of this Act may not receive credit, for purposes of Federal Employees’ Retirement System, for service as a law enforcement officer (as that term is defined in section 8401(17) of title 5, United States Code) for the period beginning on the date that such individual was so transferred and ending on the date of the enactment of this Act unless such individual pays, in a form and manner as prescribed by the Office of Personnel Management, a deposit equal to the difference between the amount that would have been deducted from the basic pay of the individual under section 8422 of such title if such individual was, during that period, serving as a law enforcement officer and the amount that was deducted from the basic pay of the individual under such section during such period, plus interest computed under section 8334(e) of such title.
			